EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kapteyn on 01/07/2022.

The application has been amended as follows: 

In the Specification: 
In ¶ [0036], line 4, the phrase “Brake Angle 34” has been removed and the phrase --- Brake Angle 3A --- has been inserted. 
In ¶ [0039], line 5, the phrase “brake 20” has been removed and the phrase --- brake --- has been inserted. 
In ¶ [0045], line 4, the phrase “brake/flywheel 20” has been removed and the phrase --- brake/flywheel (variable resistance device 20) --- has been inserted. 
In ¶ [0066], line 23, the phrase “flywheel 20” has been removed and the phrase --- flywheel --- has been inserted. 



In the Claims: 

In Claim 8, line 3, the phrase “a difference” has been removed and the phrase --- the difference --- has been inserted. 

In Claim 25, line 1, the phrase “exercise device” has been removed and the phrase --- method --- has been inserted.
 
In Claim 26, line 1, the phrase “exercise device” has been removed and the phrase --- method --- has been inserted. 


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the reference number “20” needs to be shown in Fig. 1. Applicant was suggested to have “20” point to the circle between “28” and “3” in Fig. 1 (see ¶ [0039] of the specification). In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-6, and 8-26, the prior art of record fails to disclose, teach or render obvious an exercise system/method of controlling an exercise device with all . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784